DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 10 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 1 of 11 PageID: 1584


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 11 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 2 of 11 PageID: 1585


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 12 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 3 of 11 PageID: 1586


                                                                                      SUBSCRIBE




 AFTER A TOUR




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 13 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 4 of 11 PageID: 1587


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 14 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 5 of 11 PageID: 1588


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 15 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 6 of 11 PageID: 1589


                                                                                      SUBSCRIBE




 More Great WIRED Stories




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 16 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 7 of 11 PageID: 1590


                                                                                      SUBSCRIBE



 RELATED VIDEO

 CULTURE

 I Made an Untraceable AR-15 'Ghost Gun' In My Office




       VIEW COMMENTS




         MORE BACKCHANNEL


https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 17 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 8 of 11 PageID: 1591


                                                                                      SUBSCRIBE




         A Deadly Hunt for Hidden Treasure Spawns an Online Mystery




         BACKCHANNEL

         Inside the 23-Dimensional World of Your Car’s Paint Job




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 18 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 9 of 11 PageID: 1592


                                                                                      SUBSCRIBE




         The Political Education of Silicon Valley




         One Young Boy's Magnificent Obsession With Fans




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 19 of 20
Case 3:19-cv-04753-AET-TJB Document 18-32 Filed 02/20/19 Page 10 of 11 PageID: 1593


                                                                                      SUBSCRIBE




         BACKCHANNEL

         Shadow Politics: Meet the Digital Sleuth Exposing Fake News




         Crispr Can Speed Up Nature—and Change How We Grow Food




         GET BACKCHANNEL'S NEWSLETTER

https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED         Page 20 of 20
Case 3:19-cv-04753-AET-TJB
        Case 2:18-cv-01115-RSLDocument
                                   Document
                                         18-3229-1
                                                 Filed
                                                     Filed
                                                       02/20/19
                                                           08/02/18
                                                                  Page
                                                                     Page
                                                                       11 of
                                                                          2111
                                                                             of PageID:
                                                                                119      1594


                                                                                      SUBSCRIBE




           SUBSCRIBE   ADVERTISE    SITE MAP   PRESS CENTER     FAQ   ACCESSIBILITY HELP

          CUSTOMER CARE    CONTACT US    SECUREDROP    T-SHIRT COLLECTION    NEWSLETTER

                                     WIRED STAFF   JOBS   RSS




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/        7/29/2018
